Citation Nr: 0639842	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  99-08 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for chloracne.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for prostate cancer.  

4.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility to treatment under 38 
U.S.C.A. § 1702 (West 2002).  

5.  Entitlement to increased (compensable) rating for 
degenerative changes of the fifth distal interphalangeal 
joint of the right hand.  

6.  Entitlement to a disability rating in excess of 10 
percent for pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefits sought.  

This case was before the Board in May 2002.  At that time the 
Board denied the veteran's claims, and the appellant appealed 
to United States Court of Appeals for Veterans Claims 
(Court).  The Veterans Claims Assistance Act of 2000 (VCAA), 
had been enacted during the pendency of the appeal.  In July 
2004, the Court, vacated the Board's May 2002 decision and 
remanded the case for reconsideration of the veteran's claims 
taking the new law into more detailed account.  The Board's 
decision denying the veteran's claim relating to restoration 
of a 10 percent disability evaluation for pseudofolliculitis 
barbae from February 1, 2000 was reversed and Remanded with 
instructions to reinstate the appellant's 10 percent rating, 
effective on the date of the reduction.  

In March 2005, the Board reinstated the 10 percent rating for 
pseudofolliculitis barbae and remanded the remaining issues 
to insure compliance with the notice requirements of VCAA.  
Those requirements were met by the Appeals Management Center 
(AMC) in a letter sent to the veteran and his representative 
in June 2005.  The representative has asserted that the 
notice letter lacks clarity but does not report that there is 
any pertinent evidence in the veteran's possession or which 
he or the VA could obtain.  Thus, the represented veteran is 
not predjudiced by this claimed lack of clarity.  The Board 
has reviewed the notice letter sent to the veteran by the AMC 
and finds that it fully complies with the requirements of 
VCAA.  Notably, it not only told the veteran what was needed 
for service connection, but specifically told him what 
constituted new and material evidence to reopen his claim for 
service connection for chloracne.  This complied with the 
requirements of the existing law and regulation, as would 
subsequently be discussed by the Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Consequently, the Board finds that 
the requirements of VCAA, as well as the Board's previous 
remand have been complied with.  The Board proceeds with its 
review of the appeal.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has been receiving VA treatment, and the most 
recent VA clinical record is dated in May 2001, over 51/2 years 
ago.  The most complete VA examination was in June 1998, over 
8 years ago.  The most recent VA examination was a mental 
examination in March 2002, over 4 1/2 years ago.  The examiner 
noted that the claims folder was not available and did not 
express an opinion as to onset of the psychosis.  The veteran 
has been determined to be incompetent and VA is supervising 
his finances.  While the Board regrets the further delay, 
under these circumstances, current VA records should be 
obtained and the veteran should be given appropriate 
examinations.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
identify all medical care providers who 
have treated him for the conditions at 
issue.  He should specifically be asked 
to complete releases for LSU Medical 
Center, and any other private 
facilities.  The agency of original 
jurisdiction (AOJ) should then request 
complete copies of the veteran's 
medical records from the listed care 
providers.  

2.  The AOJ should request a complete 
copy of the veteran's medical records 
from the Social Security 
Administration.  

3.  Once the aforementioned records (or 
a negative reply) are received, they 
should be associated with the veteran's 
claims folder and the veteran should be 
scheduled for the following 
examinations.  

4.  The veteran should be scheduled for 
a dermatology examination.  The claims 
folder should be reviewed.  Any tests 
or studies needed to respond to the 
following questions should be done.  
The examiner should provide a complete 
explanation for all opinions on the 
following questions.  
a.  Describe the current manifestations 
of pseudofolliculitis barbae, including 
current activity and scarring or other 
residuals from past out-breaks; if 
there are no current manifestations or 
residuals, the examiner should so 
state.  
b.  Describe the current manifestations 
of chloracne, including current 
activity and scarring or other 
residuals from past out-breaks; if 
there are no current manifestations or 
residuals, the examiner should so 
state.  

5.  The veteran should be scheduled for 
an examination of the fifth finger of 
his right hand.  The claims folder 
should be reviewed.  Any tests or 
studies needed to respond to the 
following questions, including X-ray 
studies, should be done.  The examiner 
should provide a complete explanation 
for all opinions on the following 
questions.  
a.  Describe any limitation of motion 
of the fifth distal interphalangeal 
joint of the right hand.  If there is 
no limitation of motion, the examiner 
should so state.  
b.  Is it at least as likely as not 
(probability of fifty percent or more) 
that X-ray studies show degenerative 
changes in the fifth distal 
interphalangeal joint of the right 
hand?  

6.  The veteran should be scheduled for 
an examination of his ears.  The claims 
folder should be reviewed.  Any tests 
or studies needed to respond to the 
following questions, including 
audiometric testing, should be done.  
The examiner should provide a complete 
explanation for all opinions on the 
following question.  
a.  Is it at least as likely as not 
(probability of fifty percent or more) 
that the veteran has tinnitus?  
b.  If tinnitus is currently present, 
is it at least as likely as not 
(probability of fifty percent or more) 
that it is due to acoustic trauma or 
other disease or injury during service?  

7.  The veteran should be scheduled for 
an examination for prostate cancer.  
The claims folder should be reviewed.  
Any tests or studies needed to respond 
to the following question should be 
done.  The examiner should provide a 
complete explanation for all opinions 
on the following question.  Is it at 
least as likely as not (probability of 
fifty percent or more) that the veteran 
has prostate cancer?  

8.  The veteran should be scheduled for 
a mental examination.  The claims 
folder should be reviewed.  Any tests 
or studies needed to respond to the 
following questions should be done.  
The examiner should provide a complete 
explanation for all opinions on the 
following questions.  Is it at least as 
likely as not (probability of fifty 
percent or more) that psychosis was 
manifested within two years after the 
veteran completed his active service, 
in May 1971?  If so, what were those 
manifestations?  

9.  Thereafter, readjudicate the issues 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



